Citation Nr: 1100630	
Decision Date: 01/06/11    Archive Date: 01/14/11	

DOCKET NO.  08-10 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his sister


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The Veteran had periods of active service from November 1946 to 
April 1948 and from September 1950 to May 1952.  The second 
period of service resulted in his award of the Purple Heart Medal 
and the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the VARO in Tampa, Florida, 
that confirmed and continued a 50 percent disability rating for 
the Veteran's PTSD.  A review of the record reveals that service 
connection is also in effect for residuals of a shrapnel wound of 
the right hand, rated as 10 percent disabling, and for post-
traumatic changes and arthritis with range of motion of the right 
hand, also rated as 10 percent disabling.  A combined disability 
rating of 60 percent has been in effect since January 9, 2003.

In June 2009, the Veteran and his representatives submitted 
information with regard to a claim for a TDIU.  The Board notes 
that a claim for a TDIU rating is part of an increased rating 
claim when such claim is raised by the record.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Therefore, that claim has 
been added to the appeal.  

Please note this appeal has been Advanced on the Board's Docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2010); 
38 C.F.R. § 7107 (West 2002).  

For reasons set above below, the issues are REMANDED to the RO by 
way of the Appeals Management Center in Washington, D.C.  VA will 
notify the Veteran should further action be required.  




REMAND

A review of the record reveals that an undated application for 
increased compensation based on unemployability was received by 
VA, apparently in June 2009.  The Veteran indicated that he last 
worked as a mail handler for the Post Office in 1987.  He stated 
that he left the job because of disability, but he did not 
receive or expect to receive disability retirement benefits.  He 
also indicated he had not tried to obtain employment since he 
became too disabled to work.  

The Veteran was accorded a psychiatric examination for rating 
purposes by VA in October 2009.  It was stated that he was being 
followed by a VA physician for medication control of his 
psychiatric disability.  Notation was made that in a previous 
evaluation in January 2007, the Veteran was having problems with 
his memory and it was believed this might be age-related.  It was 
indicated the Veteran had been retired since 1987 when he stopped 
working at the Postal Service.  He had worked there for 27 years 
and "did not miss work because of mental issues."  Notation was 
made that per an agreement with the VA treating physician, the 
Veteran's PTSD was "relatively well controlled at this time by 
his medications."  No psychological testing was deemed necessary 
and none was conducted.  

Following examination the examiner stated there was reduced 
reliability and productivity due to PTSD signs and symptoms.  The 
Veteran had some sleep difficulty and some trouble with his mood, 
and it was noted this had been slightly exacerbated by his wife's 
health status.  He was also more socially withdrawn, but the 
examiner stated he was not showing such significant symptoms that 
would suggest a higher rating than the 50 percent currently in 
effect.  The examiner stated that because of the PTSD alone, the 
Veteran "would be employable in a sedentary position, which was 
routine and required only loose supervision.  He has, however, 
been retired by choice for 20 years at this point in time and his 
cognitive disorder, which is not secondary to his. . .is more 
likely than not the greater impediment to employment if there is 
an impediment in the psychological range.  Due to his PTSD he 
would be employable as described.  Medications are necessary for 
best maintenance at this time."

There is no medical evidence of record dated since the time of 
the October 2009 examination.  In his November 2010 video 
conference hearing, the Veteran and his representative testified 
that he was going to a PTSD class on a weekly basis.  The Veteran 
added that he was also seeing his VA treating physician once 
every 2- to 3-months.  (Transcript, page 9).  The Veteran also 
testified that VA doctors were recommending a 45-day 
hospitalization to deal with his stress (Transcript, page 10).  
There is no mention of this in the medical evidence of record.  

The Veteran and his representative have also argued there were 
some inconsistencies at the time of the October 2009 VA rating 
examination. 

 Additionally, more information is required with regard to the 
Veteran's employment status.  

VA treatment records since the time of the October 2009 
examination should be obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In view of the foregoing, the case is REMANDED for the following:  

1.  The AMC/RO should obtain any VA 
treatment records (not already of record) 
relevant to the appeal.  Of particular 
interest are the records from Dr. M. M. at 
the Mental Health Clinic of the Eastern 
Colorado Healthcare System Unit of the VA 
Medical Center in Denver.

2.  The Veteran should be asked to explain 
the circumstances regarding his departure 
from the US Post Office in 1987.  He should 
be asked to provide the address of the 
local Post Office where he was employed as 
a mail handler.  If he claims he was too 
disabled to have continued working at that 
time, information should be sought from 
that particular location as to the 
circumstances starting the Veteran's 
departure from the position in 1987.  The 
Veteran should also be asked to explain why 
he has not tried to obtain employment since 
1987.  

3.  Thereafter, the Veteran should be 
accorded an examination by a physician 
knowledgeable in psychiatry for the purpose 
of determining the current level of 
severity and manifestations of his service-
connected psychiatric disorder.  All 
indicated tests and studies should be 
completed and all clinical manifestations 
should be reported in detail.  The examiner 
is asked to assess the degree of social and 
industrial impairment and to include a 
Global Assessment of Functioning Scale 
Score with an explanation of what the 
assigned score represents.  Since it is 
important that each disability be viewed in 
relation to its history, the claims file 
must be made available to the examiner for 
review in a report of examination.  The 
impact of the psychiatric disability on the 
Veteran's ability to maintain some form of 
gainful employment without regard to his 
age should be discussed.

4.  The Veteran should be notified that it 
is his responsibility to report for any 
examination scheduled and to cooperate in 
the development of his claim.  The 
consequences of failure to report for any 
scheduled examination without good cause 
may include denial of the claim.  
38 C.F.R. § 3.655 (2010).  If the Veteran 
does not report for the aforementioned 
examination, the documentation should show 
that notice of the scheduled examination 
was sent to the last known address of 
record, and indication should be made as to 
whether any notice that was sent and was 
returned as undeliverable.

5.  After undertaking the development 
above, the claim should be readjudicated.  
If the benefits sought on appeal are not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with a supplemental statement of the case.  
They should then be given an appropriate 
period of time in which to respond.  Then, 
the case should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


